DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Status
This action is in response to the amendment filed on 4/8/2022. Claims 1-6, 8-12, 14-16 are pending. Claims 1, 9, 14 are amended. No claims have been added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. The Applicant is arguing that the invention involves technical operations and configurations. IT technical operations were known in the art at the time of the invention to control and manage the specific tasks needed to maintain the performance and reliability of the IT infrastructure in delivering services to the business. However, applicant’s invention involves identifying a recurring payment, compiling a list of recurring payments, and transmitting the list for possible selection to the user. The concept of setting up automatic bill payments was known in the art at the time of the invention as stated by the applicant in paragraph 4, “Separately, it is known for users to set up automatic bill payments for recurring payments to given billers, such as, for example, utility companies, etc. In order to do so, the users access bill payment applications, for example, through their banking institutions, and enter the specific details to the billers and the corresponding bills to setup or register the billers for the users' accounts. Thereafter, the users are permitted to initiate payments, manually or automatically, on given schedules to the billers.” The invention as claimed involves a computer used as a tool to perform the steps of the invention. A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Applicant’s invention is not an improvement to billing technology, the applicant merely uses a computer (in the method it appears that a human could perform all the steps of the invention) as a tool. 

The applicant has argued “As such, the location identifying data collected from different network transactions to multiple accounts is leveraged in a new and particular manner to automatically identify local recurring billers, to thereby enhance and improve electronic (or digital) bill pay services associated with bill pay providers.” The examiner respectfully disagrees. It is not clear how identifying local recurring billers would improve a bill pay service. The applicant is merely requesting a list of recurring local entities, tallying information, and outputting the requested list. The invention does not improve upon bill pay services, merely tallies information using a computer as a tool and outputs that information. 
The applicant is merely performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. The applicant is merely using a computer to perform the steps of the invention. The invention is a mental process applied to certain methods of organizing human activity which allows for users to receive, request, manipulate, and transmit transaction data which is a Fundamental Economic Practice.

The specification, nor does the applicant direct us to any evidence, that the claimed elements invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Thus, these additional elements do not integrate the judicial exception into a practical application because the use of generic technology to implement an abstract idea is insufficient to integrate it into a practical application. See MPEP § 2106.05(f); see also § 2106.04(d) (explaining that “merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” is not indicative of integration into a practical application); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).

The applicant has argued the “It clearly would not be possible for human to practically perform "storing the data in a data structure," accessing "stored data" in the data structure, separating "the stored data” from the data structure, etc., as recited by amended Claim 1, in the human mind.” Although certain limitations could not be done in a human mind, as argued by the applicant, that is not the only test. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. The applicant has a very simple model in the specification for determining local billers for a target region using a zip code or an area code. Grouping transactions by zip code does not involve probabilistic determinations, it merely involves grouping or clustering of data by zip code. The processing and manipulation of data does not involve a technical solution merely just processing and grouping of data. 


The applicant has argued that the claims are similar to the Core Wireless decision stating, “By analogy, in the instant application, the pending claims recite a particular manner of identifying recurring local billers for multiple bill pay services in a user's particular region, and recite specific improvements to prior bill pay systems whereby location identifying data collected from different network transactions to multiple accounts is leveraged to automatically enable this identification of recurring local billers..” The examiner respectfully disagrees. In response to the arguments the Examiner Points out that with respect to the in Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. With respect to the instant Application it is not viewed to be in-line with the Core Wireless Licensing case because the Core Wireless case provides the functionality of information regarding unlaunched applications. This provides a technical benefit in accessing and providing information about the closed applications allows for a display of information generated in a new way that was not done prior. Specifically, the case sites “the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state”. This utilization of specific data controlled in a particular state to generate information provided the improvement over prior systems, whereas the instant application does not provide a limited generation of particular state of information rather a generic collecting and displaying of analyzed information similar to the Electric Power Group case. Furthermore in Core Wireless it was noted that “The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated”, further limited efficiency of the device by not wasting processing power or energy to move through multiple screens. It is not viewed that the instant application provides a similar benefit and again proves that the instant application is not in-line with the Core Wireless case. Therefore the rejection is maintained.

The applicant argues the claims in view of Example 35, claim 3, “Example 35, Claim 3 is determined to be eligible because of the combination of steps included therein, which define a process that differs from the routine and conventional sequence of events normally conducted by ATM verification.” The examiner respectfully disagrees. There, the USPTO determines that hypothetical claims 2 and 3 are patent eligible because the additional element recited in the claims, i.e., the automated teller machine (“ATM”), “operates in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.” 2016 Examples 10 (emphasis added); see also id. at 11. Here, the only additional elements recited in claim 1 beyond the abstract idea are “one or more processors”; “a risk database”; and “a user interface.” And unlike the ATM in claims 2 and 3 of Example 35, there is no indication that the additional elements of applicant’ invention operate in other than their normal, routine, and expected manner. The previous 101 rejection is updated and maintained below. 

The applicant has amended the claims to overcome the previous 112, 2nd /112 (b) rejections. The previous 112, 2nd /112 (b) rejections of claims 1-6, 8-12, and 14-16 have been withdrawn. 
Applicant’s arguments, with respect to the 103 of amended claims 1-6, 8-12, and 14-16 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-6, 8-12, and 14-16 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of creating and transmitting a list of recurring local entities. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of permitting recurring billers in particular regions to be identified to the users which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” or “processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, for the “by a processor” language, the claim encompasses the user manually determining recurring billers. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access information about recurring billers in a particular region which is a Fundamental Economic Practices or Principles. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a computer, a medium, a data structure, and a network are used to perform the receiving, storing, accessing, separating, determining, identifying, compiling, selecting, and transmitting. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about reoccurring entities. This is not a technical or technological problem but is rather in the realm of business or financial transaction management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to calculate the marketing for a user based on consumer interactions).  Using a computer to obtaining, classifying, quantifying, generation, identifying, and determining the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activities (i.e. creating a list of recurring local entities).  Using a computer to receiving, accessing, determining, identifying, compiling and transmitting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

   The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-7, 10-12, recite limitations which further limit the claimed identification of data.

Claims 8, 13, 15, 16, recites limitations directed to sending and displaying data.  


Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Pertinent prior art to consider, Zimmerman (US 7693771 B1) which discloses recurring payments analyzes historical transactions from a predefined time period to identify potential recurring payments and payees, based on one or more potential recurring payment identification parameters. Del Favero (US 8346568 B1) which discloses recurring costs for products and services. Nolte et al. (9934494 B1) which discloses systematic recognition of recurring payees and/or payments. Ross et al. (US 20120078781 A1) discloses automatically setting up bill-pay, bill-pay transaction data may be received at a bill-pay system and may be used to set up one or more bill-pay transactions between the customer and the bill-pay client. Wagner et al. (US 20150186891) discloses location-based fraud detection (e.g., in e-commerce transactions) while alleviating privacy concerns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683